EXHIBIT 99.4 Occidental Petroleum Corporation Fourth Quarter 2013 Earnings Conference Call January 30, 2014 1 2 Fourth Quarter 2013 Earnings - 2013 Highlights ØGrew our domestic oil production last year by 11 mb/d over 2012 to 266 mb/d. ØExceeded our capital efficiency goals by reducing drilling costs by ~24% from the 2012 level. ØReduced our domestic operating costs by 17%. ØAdded ~470 MMBOE of reserves achieving an overall replacement ratio of 169%. ØTotal costs incurred associated with reserve adds were ~$7.7 billion resulting in an apparent F&D <$17 / boe. ØIncreased ROCE from 10.3% in 2012 to 12.2% in 2013. 2 Fourth Quarter 2013 Earnings - 2013 Development Program Review •Improved capital efficiency by 24% over 2012 in the US, saving $900 mm of capital. –Permian - 50% of improvement –California - 25% of improvement –Other Domestic Assets - 25% of improvement •Successfully completed drilling program and by drilling approximately what we had planned. •Reduced domestic operating costs by 17% or $470 mm compared to 2012. –Permian - 48% of improvement –California - 46% of improvement –Other Domestic Assets - 6% of improvement •Grew domestic oil production by 11 mb/d. 3 Domestic Oil Production Domestic Operating Costs 3 4 Fourth Quarter 2013 Earnings - Oil & Gas Reserves •Very successful year in growing the Company’s reserve base, by adding substantially more reserves than we produced, over 90% of which was added through our organic development program. •Based on a preliminary estimate of year-end 2013 reserve levels: −Ended 2013 with ~3.5 B barrels of reserves, an all-time high for Oxy. −Total reserve replacement ratio from all categories before dispositions was ~168%, or ~470 MMBOE of new reserves, compared with ~278 MMBOE of 2013 production. −In the U.S., reserve replacement ratio was ~190%. −Replacement ratios of the California and Permian non-CO2 properties were similar to the overall company ratio. −Reserve replacement ratio for liquids from all categories was 195% for the total company and 228% domestically; reflects our emphasis on oil drilling. •Total costs incurred related to the total reserve additions for the year, on a preliminary basis, were ~$7.7 billion. 4 5 Fourth Quarter 2013 Earnings - Oil & Gas Reserves (in millions of BOE) 2013 Overall Reserve Replacement Ratio of ~169% * Preliminary 5 6 Fourth Quarter 2013 Earnings - Oil & Gas Reserves •Built a large portfolio of growth oriented assets in the U.S. •In 2013, we spent a much larger portion of our investment dollars on the development of this portfolio. •Our organic reserve replacement for 2013 reflects the positive results of the development program: −Our 2013 development program, excluding acquisitions, replaced ~169% of our domestic production with ~291 MMBOE of reserve adds. −In addition, we transferred ~115 MMBOE of proved undeveloped reserves to the proved developed category domestically as a result of the 2013 development program. −2013 acquisitions were at a multi-year low of $550 mm providing reserve additions of 32 MMBOE. 6 7 Fourth Quarter 2013 Earnings - U.S. Oil & Gas Reserves (in millions of BOE) 2013 U.S. Reserve Replacement Ratio of ~190% * Preliminary 7 8 Fourth Quarter 2013 Earnings - Oil & Gas Reserves •At year end 2013, ~73% of total proved reserves were liquids, increasing from 72% in 2012. –Of the total reserves, ~70% were proved developed reserves, compared to 73% in 2012. −Increase in the share of proved undeveloped reserves compared to 2012 was the result of reserves added for the Al Hosn Gas Project. −We expect to move these reserves to the proved developed category at the end of this year once initial production starts in 4Q14. •Through success of our drilling program and capital efficiency initiatives, we lowered our F&D costs over recent years. •As a result, we expect our DD&A expense to be ~$17.40 per barrel in 2014, only a small increase from $17.10 in 2013. −Consistent with our expectations that the DD&A rate of growth should flatten out as recent investments come online and F&D costs come down. 8 9 Fourth Quarter 2013 Earnings - Oil & Gas Reserves •Success of our organic reserve additions and the efficiencies we have achieved in our operations demonstrates the significant progress we have made in turning the Company into a competitive domestic producer. •One of our long-term goals domestically has been to achieve a 50% pretax margin after F&D and cash operating costs to generate solid returns. •We believe we are achieving that now and expect to continue to do so going forward. 9 10 Fourth Quarter 2013 Earnings - ROCE •Our focus in 2013 was to enhance shareholder value through our results. •Heavily focused on growing domestic oil production, improving our capital efficiency and F&D costs and lowering our operating costs. •We met or exceeded all of these goals and as a result, we increased our ROCE to 12.2%, a significant improvement from the 10.3% level in 2012. •Expect to see further improvement in our returns in coming years as a result of recent investments. •Our 2014 program is designed to continue and improve upon last year’s strong performance. Return on Capital Employed * * See GAAP Reconciliation 10 Fourth Quarter Earnings - Capital Spending 2013 Actual & 2014 Estimate •2014 capital program expected to be ~$10.2 billion* 11 •Increase in capital includes ~$400 mm allocated to each of our CA and Permian operations largely for additional drilling to accelerate their development plans and production growth. •An additional $100 mm will be spent in these and other U.S. assets for facilities projects that were deferred from 2013. •The domestic oil and gas program will focus on growing oil production and the entire increase in capital will go to oil projects. •Continue to fund growth opportunities in key international assets, mainly in Oman and Qatar ($300 mm of additional capital), and will complete the Al Hosn Gas Project. •Exploration capital will increase ~$100 mm. *Does not reflect any of the effects of our Strategic Review initiatives. Capital Investment ($ bln) 11 Fourth Quarter Earnings - Capital Spending 2013 Actual & 2014 Estimate 12 *Does not reflect any of the effects of our Strategic Review initiatives. 12 13 Fourth Quarter 2013 Earnings - 2014 Production Outlook •We expect our 2014 total company production volumes to grow to 780 - 790 mboe/d vs. 763 mboe/d in 2013, with a 4Q14 exit rate of over 800 mboe/d, excluding the planned Al Hosn production. •This increase will come almost entirely from domestic oil production while we expect to see a continued modest drop in our domestic gas volumes. •Domestic oil production is expected to grow from 266 mb/d in 2013 to 280 - 295 mb/d in 2014, or ~9%. •This growth will come fairly evenly from our CA and Permian operations. •Internationally, excluding Al Hosn, we expect production to grow slightly. 780 - 790 Domestic Oil* 280 - 295 Total Company* *Does not reflect any of the effects of our Strategic Review initiatives. 13 14 Fourth Quarter 2013 Earnings - 2014 Production Outlook •While the elements of the 2014 program as discussed assume no changes to the Company structure or its mix of assets, we do expect the Company to look significantly different by the end of the year. •The strategic review we are undertaking will result in significant changes to the Company’s asset mix. •Our capital program, production expectations and other elements of the 2014 program will be adjusted as related transactions are concluded. 14 15 Fourth Quarter 2013 Earnings - Long-term Growth Investments •Some of the longer lead time investments we have been making over the past couple of years will start contributing to our results this year. Specifically: ØThe Al Hosn Gas Project is expected to start its initial production in 4Q’14 and start contributing to our cash flow. ØWe expect the BridgeTex pipeline to come online around 3Q’14 and start contributing to our Midstream earnings and cash flow. ØThe New Johnsonville chlor-alkali plant is expected to come online early in the year and will make a positive contribution to the operations of our chemical business. 15 Fourth Quarter 2013 Earnings - Strategic Review 16 •With respect to the initiatives outlined in the first phase of the Company’s strategic review announced last year: −We completed the sale of a portion of the Company’s investment in the General Partner of the Plains All-American Pipeline in October resulting in pre-tax proceeds of $1.4 billion.After this sale, we continue to hold a ~25% interest, which at current market prices would be valued at ~$3.7 billion. −We have made steady progress on discussions with key partners in the countries we operate in the MENA region for the sale of a minority interest in our operations there.Due to the scale and complexities of a potential transaction, we expect these discussions to continue through 1H’14. −We have also made good progress in our pursuit of strategic alternatives for select Midcontinent assets.We expect to provide further information on any transactions as they conclude around the end of 2Q’14 and will announce material developments as they occur. 16 17 Fourth Quarter 2013 Earnings - Capitalization •In 4Q’13, we used the Plains proceeds to retire $625 mm of debt, reducing our debt load by ~9%, and to purchase almost 10 mm shares of the Company’s stock with a cash outlay of $880 mm. Shares Outstanding (mm)FY201312/31/13 Weighted Average Basic804.1 Weighted Average Diluted804.6 Shares Outstanding796.0 Capitalization ($mm)12/31/1212/31/13 Long-Term Debt$7,623 $6,939 Equity$ 40,048 $ 43,372 Total Debt to Total Capitalization16%14% 17 Fourth Quarter 2013 Earnings - Summary 18 •At the Board’s February meeting we will review the Company’s dividend policy, status of the strategic alternatives and share repurchase authority. •Many of the steps we have taken in 2013, our success in improving our efficiency and the actions that our Board has authorized, lay the groundwork for strong results in 2014 and beyond. •The operational improvements we expect to achieve in 2014, coupled with the strategic actions we expect to execute this year should place the Company in a position to improve its returns while continuing to grow and increase its dividends to maximize shareholder value. 18 Fourth Quarter 2013 Earnings - Permian Basin & California Oil & Gas Operations 2014 Operational Objectives 19 ØContinue the development of anchor projects, enabling the allocation of significant portions of capital to projects with solid returns, low execution risk and long-term growth. ØFurther reduce drilling and completion costs to improve F&D costs and project economics. ØContinue to optimize operating costs, without affecting production, to improve current earnings and free cash flow. ØBuild on successful exploration efforts in core areas. ØEvaluate data and test new concepts in pilot areas, which will set up anchor projects of the future. 19 Fourth Quarter 2013 Earnings - Permian Basin Permian Basin Capital 20 •Two business units named as: −“Permian EOR”: CO2 and waterfloods. −“Permian Resources”: growth oriented “unconventional”. •The entire $450 mm increase will be spent on our Permian Resources assets, representing ~70% of total capital in the basin. ($ in mm) 20 Fourth Quarter 2013 Earnings - Permian Basin 21 •We expect the Permian EOR business to offset its decline in 2014 and grow 1.4%. •The Permian Resources business is expected to grow oil production faster by 20% - 25% and total production by 13% - 16%. •On a combined basis, should translate to: −6%+ oil production growth. −5% total production growth. −~$1.8 billion cash flow after capital. •Improved capital efficiency by 25% and reduced operating expenses by $3.22 / boe. ~222 21 Fourth Quarter 2013 Earnings - Permian Resources Development Wells 22 •Drilled 49 horizontal wells with 47 completed and producing. •Improvements in well costs, our own results and those of neighboring operators have given us the confidence to dramatically shift our program to more horizontal drilling in •2014 Goal: Continue the evaluation of the potential across our full acreage position. •2014 Goal: Pilot various development strategies, including optimal lateral length, frac design and well spacing both laterally and vertically. Avg. Rig Count1621 ~345 Shift to Horizontal Drilling 22 Fourth Quarter 2013 Earnings - Permian Resources 23 •Believe we have one of the most promising and under-exploited unconventional portfolio in the basin. •In 2013, added 200K net prospective acres to our unconventional portfolio, and now have ~1.9 mm prospective acres. •Exposure to all unconventional plays, which is unique and will give us flexibility to develop our most attractive opportunities first, and mitigate risks. •Identified ~4,500 drilling locations representing 1.2+ billion net barrels of resource potential. •Believe we have made conservative assumptions regarding prospective acres, well spacing and expected ultimate recoveries and expect these numbers will grow as we learn more. Acreage in Select Permian Plays (Thousands of Acres) 23 Fourth Quarter 2013 Earnings - Permian Resources 24 •We see the largest near-term growth in the Midland Basin, which represents ~ 2/3 of our currently assessed resource potential. •Our Delaware Basin prospective acreage is significantly larger, and the potential there should continue to grow. •We believe our measured approach to our unconventional portfolio has worked to our advantage. •Our Permian Resources production comes from ~9,500 gross wells, of which 54% are operated by other producers.On a net basis, we have 4,400 wells of which only 15% are non-operated. •This has given us the opportunity to observe the results achieved by other operators in the Basin, learn from those results and optimize our approach to maximize the opportunity set on our acreage. Permian Basin Plays 24 Fourth Quarter 2013 Earnings - Permian Resources 25 •The success of our capital and operating cost efficiency efforts in 2013, has also enabled us to significantly improve our cost structure which has increased our opportunity set. •For example, a typical well in the
